UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

       V.                                           1:19-CR-155(MAD)

ALBERT HESSBERG,III,

                          Defendant.




                          SENTENCING MEMORANDUM




Dated: October 21, 2019

                                       E. STEWART JONES HAC                  RPHY, LLP




                                       By:
                                             E. Stewart         Jr., 2sq.^
                                             Attorneysfor Defemtant^
                                             Office & P.O. Addrt
                                             28 Second Street
                                             Troy, New York 12180
                                             Telephone:(518) 274-5820
        APPLICATION OF THE PARSIMONY PRINCIPLE GOVERNING ALL
            FEDERAL SENTENCING DECISIONS "SUFFICIENT BUT NOT
                 GREATER THAN NECESSARY" FULLY SUPPORTS A
                 DOWNWARD VARIANCE FROM THE GUIDELINES


       As the Supreme Court has explained:

              "It has been uniform and constant in the federal judicial tradition for
              the sentencing judge to consider every convicted person as an
              individual and every case as a unique study in the human failings
              that sometimes mitigate, sometimes magnify, the crime and
              punishment to ensure," Pepper v. United States, 131 S.Ct. 1229,
              1240 (2011)(Sotomayor, J.) (internal quotation omitted); see id.
              ("For the determination of sentences, justice generally requires
              consideration of more than the particular acts by which the crime
               was committed and that there be taken into account the
               circumstances of the offense together with the character and
               propensities of the offender.")(internal quotation omitted).

       The Pepper Court affirmed the very principle that had been announced 15 years earlier by

that Court in Koon v. United States:

              "Consider every convicted person as an individual and every case as
              a unique study in the human failings that sometimes mitigate,
              sometimes magnify, the crime and the punishment to ensue"{Koon
               V. United States, 518 U.S.81, 113 (1996)).

       Clearly, Koon in its language forecasts the eventual decision to render the guidelines as

merely advisory and both Pepper and Koon give voice to the "parsimony principle" that instructs

Sentencing Courts to recognize the uniqueness of each offender and offense and to impose in each

individual case a sentence that is, for that case, "sufficient but not greater than necessary." The

Second Circuit, consistent with the Supreme Court's language cited above, has emphasized that

the sentencing judgment is required to "consider all of the 18 U.S.C. §3553(a) factors and then

undertake an individualized assessment" based upon the specific, unique and distinctive facts and

circumstances of the particular case and the specific defendant. See United States v. Johnson, 567
F.3d 40,50(2d Cir. 2009), United States v. Preacelay, 268 F.3d 72, 84(2d Cir. 2010)(Lynch, J.,

concurring)(Guidelines are "only...a starting point" and court must "crafl an appropriate sentence

taking full account ofthe history and characteristics of the defendant' 18 U.S.C. §3553(a)(l)")

and United States v. Olhovsky^ 562 F. Ed. 530, 548, 552(3d Cir. 2009), citing Kimbrough, 128 S.

Ct. at 563; see also United States v. Rodriquez, 527 F.3d 221, 227-28 (1®* Cir. 2008)(describing

§3553(a) as a "tapestry of factors, through which runs the threat of an overarching...parsimony

principle" that "instructs district courts to impose a sentence sufficient, but not greater than

necessary to accomplish the goals ofsentencing."(internal quotation marks and citation omitted)).

        Application of the §3553(a) factors and interpretive decisional law to the facts of Mr.

Hessberg's presence before this Court demonstrate that imprisonment, while it is inevitable, is a

virtual redundancy as Mr. Hessberg's self-inflicted harm has already cost him his reputation, his

professional standing and stature, his employment, his employability, his position in the

community and his role in his family,among his friends and in the public and private arenas where,

until these events, he had spent his well-lived life. He does and always will live with the

knowledge that he has shamed and disgraced himself but also the family name and embarrassed

all those that bear that name. He will leave this Courtroom as a felon and a sentence that will

burden and limit him for as long as he lives.

        The goal of the 18 U.S.C. §3553(a) factors is to assure a fair proportionate balanced and

just sentence for the specific individual considering the uniqueness ofthe life led to this point and

the consequences of offense committed.
           HISTORY AND CHARACTERISTICS OF ALBERT HESSBERG,III

       In addition to the history, biography and background information provided through the

Probation Department Presentence Investigation and submissions provided with that investigation

to the Court, Mr. Hessberg's societal contributions, public service, charitable works, commitment

to his community, to his family, to his colleagues and to a broad range of organizations and his

fundamental decency are best documented and summarized by the supporting letters written to the

Court,in excess of 100,by people and on behalfoforganizations from all walks oflife and virtually

every segment of our community. These letters have been or are being provided to the Court and

have been previously provided to the Probation Department and need not be recapitulated,

although some will be referenced.

       As a parent, grandparent, as a citizen, a lawyer, friend and volunteer, his basic instinct

throughout his life has been to serve and help others.

       Clearly, the offense which brings Mr. Hessberg before the Court is not who he is and is

completely inconsistent with every other aspect of his life, a life and career that has had profound

and lasting benefit for the lives of so many others.

       1 have known Mr. Hessberg all of his professional life. 1 have served on boards with him

and have worked with him to support and advance the work of many charitable organizations in

this community. 1 have also represented hundreds of people at state and federal sentencings, but 1

can think of no other client or individual whose criminal conduct was so aberrant, so surprising,

so removed from the life, work and the inherent goodness of character that has embodied Mr.

Hessberg's existence.

       In spite ofthe remarkable outpouring ofsupport,love, respect, gratitude, bewilderment and

tears evidenced by the letters, Mr. Hessberg's primary characteristic now is shame. He has, he
feels, burdened his broad family with his self-inflicted failure. He has disgraced the name

"Hessberg", he believes, and all who bear that last name with the stigmatized association between

that name and his crime.


       I believe that it is clear that Mr. Hessberg has always been challenged by the remarkable

legacy, professional and athletic, of his late father, aspiring to measure up to those

accomplishments and at the same time driven to try to provide all ofthe benefits to his family that

his family provided to him. In that relationship and in those aspirations grew the seeds for this

crime. He could not do, once his father's firm was acquired by the larger firm,for his family what

his father had done for him. He was driven to provide his children the same private education

opportunities, the same social and community activities that he had had. He had graduated from

college without debt and felt the responsibility to assure his family that same benefit. He could

not carry the Hessberg name forward at the same level with the same community participation,

commitment and expectations established for the Hessberg name by his parents without the

resources his father enjoyed, so larceny became the remedy.

       In an attempt to mitigate the loss to the affected clients, Mr. Hessberg has borrowed $1.7

million dollars and turned every penny ofthat over to his former firm, Barclay Damon. In talking

with Mr. Hessberg it is clear that he always believed and always intended that he would be in a

position to return the money and hold harmless the clients. It was delusional and perhaps self-

justifying, but it was a belief that sustained him as he lived day-to-day with the burden of the

consequences of his actions. The $1.7 million dollars paid back by Mr. Hessberg is being

supplemented by an additional sum of $54,270 from a surety bond covering the Peebles estate.

       Mr. Hessberg has also undertaken to have amended tax returns prepared for each of the

involved tax years and those returns are in the process of being completed and filed. There is a
significant tax obligation established by the amended returns, but at the insistence of Mr. Hessberg,

that tax obligation has been subordinated to his intense desire and first priority to return the money

to his clients.

        From the very inception of the firm's investigation and the ensuing government

investigation, Mr. Hessberg has done all he could to cooperate. While he did not have any of the

estate files at issue or have access to them, he and I met on a number ofoccasions at the law offices

ofBarclay Damon to review information,identify clients, review files and try to assist the law firm

in its reconstruction of the respective estate's financials and the losses. This commitment to

cooperation was to attempt to identify every dime that was taken by him.

        At the law firm he would review files, documents, statements and anything else that was

presented to him to help facilitate that undertaking. While working through shame, guilt and

remorse, he never lost sight ofthat goal and never stinted in his efforts, as distasteful as they would

be to anyone in his position, to borrow money, every dime of which, $1.7 million dollars, went to

the law firm for the clients.

 THE PARSIMONY PRINCIPLE AND THE RELEVANT SECTION 3553(A)FACTORS
           SUPPORT STRONGLY A SUBSTANTIAL DOWNWARD VARIANCE

        While a sentence of imprisonment is inevitable, one weighted in favor ofthe guideline

range would be draconian, vindictive and disproportionately punitive requiring complete

disregard of the parsimony principle and the relevant Section 3553(A)factors. A sentence of

imprisonment combined with a significant community service commitment to be completed

upon supervised release would be sufficient, but not greater than necessary, to fully satisfy the

purposes and principles ofthe sentencing concept. His cooperation, acceptance of responsibility,

remorse, his borrowing of$1.7 million dollars and the payment of every penny of that to the law

firm for the clients and the whole panoply of his exemplary life argue for a substantial downward
variance (See U.S. v. Kim,364 F.3d 1235(1          Cir.2004)(defendants conduct demonstrated

sincere remorse and acceptance of responsibility by liquidating 75% of their life savings and

voluntarily undertaking enormous debt in order to pay $280,000 restitution after pleading guilty

to defrauding the U.S., and was extraordinary enough to remove case from the heartland and

justify downward departure from 24 months to probation and home detention).

       Furthermore, the law and principles of sentencing strongly argue for downward variances

for individuals whose lives have been otherwise exemplary and certainly Mr. Hessberg has, but

for this offense, led a life that is valued and appreciated by his broad community and a life that

has beneficially impacted countless individuals and organizations within this community (See

U.S. V. Thurston,544 F.3d 22(lCir.2008)(after Gall, court affirmed district court's choice of 3

months rather than 60 month guideline term for Medicare fraud conspiracy of more than $5

million, citing, among other things, Thurston's charitable work, community service, generosity

with his time, and the spiritual support and assistance he provided others).

       In this context, a brief reference to excerpts from a few ofthe more than 100 letters

written on Mr. Hessberg's behalf is instructive.

        Ab's daughter, Abigail Johnson writes to the court: "My dad has worked tirelessly for

the past 35 years trying to provide a life for his three children and wife that he believed we

deserved. ...(Ab)is a good, kind and giving man;a man who rarely, if ever, does anything for

himself. A man who I witnessed all of my life devoting his time and energy to giving back to his

community. ...It is evident that much of my dad's life has been lived for others in hopes

that sharing his passions and spirit would help the lives of those around him."

        Ab's son, Albert Hessberg,IV,compellingly describes the character of his father, and his

influence on his son's life.
       Ab's sister-in-law, Christina Clark, describes Ab's support after her husband was

diagnosed with cancer, almost immediately coming to Arizona to help Doug and the family deal

with the cancer and his treatment and, thereafter, providing support at that time and following

Doug's death.

       Ab's wife, Cynthia describes her husband as one who "has to this day" put others first

before himself, a father totally immersed in his children's school, athletic and social activities

and a person who has always been there for anyone and everyone.

       Patrick M. Sheehy and Tammie Racine ofthe Regional Food Bank of Northeastern New

York where Ab had been volunteering with the organization since 2018 speak to the value of his

work there saying "Ab truly stands out above the rest. He consistently goes above and beyond

anything we would ask of our volunteers."

       Ab's older sister, Caroline Hessberg Taylor writes in part to the Court: "He has never

owned a boat, a fancy car, a bottle of vintage champagne or a Brioni suit. Profligacy is the

farthest thing from his way of life. ...When my mother was stricken with Alzheimer's, he was

there every day to help my Dad care for her. He set up a hospital bed in our family room, he

changed her clothes, carried her to the bathroom, comforted her and made it possible for her to

stay home until disease finally claimed her. ...Ab bore the brunt of our beloved parents' painful

deaths. ...My brother lives for his family. Sending them to good schools and colleges and to

give his daughters the weddings they had hoped for."

        All ofthe family and extended family speak to a selfless individual who, without

hesitation, gave all of himselfto help, to support, to provide opportunity and to improve the lives

he engaged with.
       Prominent attorney, Harold N. Iselin who has known Ab for more than fifty years states

"There has never been an instance when he has not been willing to help a friend or colleague in

addressing challenges they might be facing."

        While every person expressed shock and bewilderment, Tom Dolin, managing partner for

Hiscock and Barclay and a longtime associate of Ab, likely identified one ofthe pressures that

drove Mr. Hessberg to conduct that was so aberrational when Mr. Dolin observed that in spite of

Ab's unquestionable moral and ethical standards, societal pressure confronted him with

"community and family expectations that could not be met."

                                         CONCLUSION


        18 U.S.C.§ 3661 makes it clear that"no limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted ofan offense which a

court ofthe United States may receive and consider for the purpose ofimposing an appropriate

sentence." The centrality ofthis concept to the sentencing process has been highlighted by the

Supreme Court: "In particular, we have emphasized that '[h]ighly relevant-if not essential - to

[the] selection of an appropriate sentence is the possession of the fullest information possible

concerning the defendant's life and characteristics.' Permitting sentencing courts to consider the

widest possible breadth of information about a defendant 'ensures that the punishment will suit

not merely the offense but the individual defendant.'" Pepper v. United States, 562 U.S.           ,

131 set 1229, 1240(2011).

        The life and character of Mr. Hessberg so sincerely and so consistently described in the

letters before you, require a meaningful variance to a below guideline sentence of imprisonment

coupled with a significant period of community service on release and the opportunity while on
supervised release to make further restitution and to also have the opportunity to address his tax

liability.

                                             Respectfully submitted,




                                                     t. Mewaa"t




                                                10
